DETAILED ACTION
       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn rejections
	Rejection of claim 15 under 35 USC 112(b) as being indefinite has been rendered moot by amendments to the claims filed on 12/21/21 where claim 15 has been canceled.

Maintained rejections
	Rejection of claims 21-25 and 31 under 35 USC 112(a) as failing to comply with the enablement requirement is maintained.  
	Rejection of claims 1, 2, 3, 5, 13, 17 and 19 under 35 USC 102(a)(1) as being anticipated by Zadar et al is maintained.
	Rejection of claims 1-3, 5, 13, 17 and 19 on the grounds of non-statutory double patenting over claims of US 10,512,633 was not traversed.
The text of the maintained rejections is repeated below followed by the reply to applicants’ arguments.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
Nature of the invention and Breadth of the claims: 
Claims are directed to a method for treating a viral infection in a patient comprising administering to the patient a therapeutically effective amount of the composition comprising a brominated pyrolle-2-aminoimidazole alkaloid compound (e.g. oroidin).  Broadest reasonable interpretation of the claimed subject matter includes treatment of any viral infection.   There is absolutely no evidence in the specification that the claimed composition has activity against any infection other than HIV.  In view of that this rejection will focus solely on whether applicants have provided sufficient evidence to support a claim to treatment of HIV.
State of the prior art and level of predictability in the art: 
State of the prior art is silent with regards to anti-HIV activity of oroidin.  Oroidin has been described as having antimicrobial activity which was demonstrated in in vitro experiments (see Zidar et al., Marine Drugs, 2014, 12, 940-963; published 2/14/2014) but no formulations of oroidin that can treat a viral infection (any viral infection) in humans have been uncovered in the prior art search.  Regarding the proposed mechanism of action as an inhibitor of reverse transcriptase:  reverse transcription inhibitors are known in treatment of HIV.
Amount of direction provided by the inventor and existence of working examples: 
Specification provides convincing in vitro data that demonstrates oroidin’s function as an inhibitor of HIV-1 reverse transcriptase.  However, specification also teaches on page 25 “mechanism of inhibition of oroidin as an HIV-1 RT inhibitor might be hindered by its poor ability to be absorbed by a living cell.  Thus improvements in oroidin as a prospective scaffold for HIV-1 inhibition would require additional medicinal chemistry modification”.   In the following paragraph applicants teach that a previous study found no HIV inhibitory activity for oroidin which applicants attributed to testing at too low concentration to observe activity in a cell-based assay.
To summarize teaching of the instant specification:  
Yes, oroidin has HIV-1 RT inhibitory activity, however oroidin presents a challenge because it is not easily taken up by cells and when the concentration is too low no HIV inhibitory activity is observed.
Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not be able to treat HIV infection according to the claimed method without engaging in undue experimentation.  There is no data directed to pharmacokinetics of oroidin, no information on how it might be metabolized in a human subject, no ranges for what constitutes effective amount and no safety data regarding oroidin (Yes it’s not toxic to the cell cultures but is it toxic in vitro data in the specification indicating oroidin’s activity as HIV-1 RT inhibitor is not sufficient to enable a method of treating a HIV infection in a human subject.
Thus, given these considerations, one of ordinary skill in the art clearly would not be able to practice the claimed method such that it can be used as contemplated in the specification without first engaging in substantial and undue experimentation. Therefore, the claims are rejected under 35 U.S.C. §112, first paragraph, as lacking and enabling disclosure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zidar et al (Marine Drugs, 2014, 12, 940-963; published 2/14/2014).
Claim interpretation:
Claim 1 and its dependent claims are directed to an anti-HIV composition which is obtained according to a method comprising the steps recited in the claims.    With regards to composition being an anti-HIV composition, examiner is interpreting anti-HIV as the intended use of the composition.  With regards to the method by which the composition is obtained, examiner is interpreting the claim as a product-by-process claim.  It is worth noting that the method steps are recited using “comprising” language which is interpreted to mean other steps such as purification and dissolution in a carrier can be carried out to obtain the claimed product and would be within the scope of the claimed invention.
Rejection:
Zidar et al., disclose a composition comprising oroidin. (see figure 3).  Zidar et al describe a 50µM composition of oroidin for testing in antimicrobial assays.
The composition described by Zidar et al meets all of the limitations of the rejected claims directed to the contents of the claimed composition.  The sole claimed component of the composition is oroidin.  
Regarding anti-HIV properties of the composition.  Since the composition disclosed by Zidar et al is identical in its contents to the instantly claimed composition, it is inherent that the composition of Zidar has the same anti-HIV properties as applicants describe for the claimed composition.
A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best,562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103rejection is appropriate for these types of claims as well as for composition claims.
Regarding the recited method steps used to obtain the composition:  The claim is interpreted as a product-by-process claim.  The product described by Zidar et al is identical to the product recited in the instant claims.  The patentability of the claim therefore rests with the product itself, in instant case a composition comprising oroidin is the product.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113).
	Regarding intended use:  Intended use if the claimed composition as an anti-HIV agent is not afforded patentable weight because art discloses the same product as is currently claimed.  It is well settled that the intended use of a composition or product will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients in an effective amount as instantly claimed.  See, e.g., Ex parte Masham, 2 USPQ2d, 1647

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-3, 5, 13, 15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,512,633. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims are directed to a composition obtained by the same process as detailed in the claims of the ‘633 patent.  One skilled in the art practicing the method of the ‘633 patent would invariably produce the instantly claimed composition comprising oroidin.  

Reply to applicants’ arguments/remarks
Rejection under 35 USC 112(a):
Applicants have traversed the rejection of record on the grounds that one skilled in the art would be able to practice the invention as claimed without undue experimentation.  Applicants rely on 1) MPEP 2164.01 where it states that although experimentation may be complex it does not necessarily make it undue, if art typically engages in such experimentation; and 2) on Fabian et al which discloses in vitro to in vivo extrapolation.  This argument is not found persuasive.  The rejection of record cites applicants’ specification where applicants state:  “mechanism of inhibition of oroidin as an HIV-1 RT inhibitor might be hindered by its poor ability to be absorbed by a living cell.  Thus, improvements in oroidin as a prospective scaffold for HIV-1 inhibition would require additional medicinal chemistry modification”.  Achieving adequate in-cell concentration of the active agent oroidin is critical to the instant invention because at concentration that are too low no HIV-RT inhibitory activity is observed.  According applicants in order to practice the invention the issue of low bioavailability of oroidin needs to be solved.  Specification fails to teach one skilled in the art how to resolve the issue of low bioavailability.  The Fabian reference does not resolve the issue because it sidesteps the issue of bioavailability by assuming comparable concentration-response ratio of the effects in in vitro and in vivo 

Rejection under 35 USC 102(a)(1)
	Applicants have traversed the rejection under 35 USC 102(a)(1) over Zidar.  The arguments presented have been considered but not found convincing in overcoming the rejection of record.  
Applicants have argued that Zidar fails to teach the method steps recited in the instant claims and therefore does not obtain the same composition as is instantly claimed.  This argument is not found persuasive.  Claim 1 is directed to a composition comprising a fraction obtained from a sponge, wherein the fraction is obtained according to a method comprising the recited steps.  
1) By using the term comprising applicants are not limiting the method to only the steps recited in the claim and allow for additional steps such as additional purification/fractionation steps to be present.  Since one of the components of the sponge extract is oroidin, and oroidin would pass the screen for inhibition of HIV, the method steps of the claim would produce isolated oroidin which is what is described in the art.  Applicants point to Figs 2 and 3 to show that a fraction obtained from the sponge comprises a plurality of compounds.  This argument is not 
a) a showing that isolated oroidin cannot be produced using a process that comprises the method steps recited in claim 1.
b) amending the claim to recite the specific components of the fraction (other than oroidin) used to prepare the anti-HIV composition that would differentiate the claimed composition from composition of Zidar.

Double patenting rejection
Obviousness-type double patenting rejection was not traversed.

Conclusion
Claims 1-3, 5, 13, 17, 19, 21-25 and 31 are pending
Claims 1-3, 5, 13, 17, 19, 21-25 and 31 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628